Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 9/19/2022 has been entered. Claims 1, 19 and 21 have been amended. Claim 22 has been added. Claims 1-22 remain pending in the application. Applicant’s amendments to the Claims have overcome the 101 rejection previously set forth in the Non-Final Office Action mailed  06/27/2022. The terminal Disclaimer filed on 09/19/2022 have been received and recorded. The Double Patenting rejection has been withdrawn.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-11, 17, 19 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 20180227871 A1).

Regarding claim 1, Singh teaches a method of managing allocation of a User Equipment (UE) to a network slice of a telecommunications network (A registration procedure for assisting the UE to select/re-select the network slice is proposed, [0031]), the telecommunications network having a plurality of network slices (e.g. slice suitable for processing URLLC and/or slice suitable for processing mIoT of Table 1, [0040]), wherein the UE is allocated to a first network slice for processing a network communication from the UE (UE 101 transmits a registration request and access node parameters to the (R)AN 102, and the registration request includes slice selection information, [0038]), the method comprising the steps of, by means of a processor and a controller provided upstream of the UE (e.g. Network controller/AMF 1100/104 of Fig. 11/8):
monitoring a suitability of the first network slice to process the network communication (the initial AMF 104_1 determines whether having capability for serving the UE 101 in step S504, [0054]).
 identifying a second network slice that is suitable for processing the network communication (NRF 112 processes parameters in the registration request, and determines at least one candidate network function associated with at least one candidate network slice according to the NSSAI and the other registration information in the registration request, [0058]); and 
determining a lack of suitability of the first network slice to process the network communication (the initial AMF 104_1 determines that the initial AMF 104_1 itself does not have the capability for serving the UE 101, [0056]);
 in response to said determining, selecting the second network slice to which to register the UE (In step S512, the target AMF 104_2 selects one or more network functions for serving the UE 101 according to the network function discovery response, [0058]); and 
registering the UE with the selected second network prior to registering the UE with the first network slice ((R)AN 102 establishes the N2 interface connection with the target AMF 104_2, and transmits the registration request of the UE 101 to the target AMF 104_2, [0057]).

Regarding claim 2, Singh teaches a method according to claim 1, further comprising the step of preventing the UE from first registering with the first network slice (in response to receiving the network function discovery response including the information for re-selecting the AMF, the initial AMF 104_1 transmits an interface connection release message and the information regarding the target AMF 104_2 to an access node in the (R)AN 102 such that the access node in the (R)AN 102 is triggered to transmit the registration request sent by the UE 101 including the slice selection information to the target AMF 104_2, Singh [0057]).  
Regarding claim 4, Singh teaches a method according to claim 1, wherein the UE is registered with the second network slice so as only to utilize functions of said second network slice (In step S612, the NRF 112 processes parameters in the registration request, and determines at least one candidate network function associated with at least one candidate network slice according to the NSSAI and the other registration information in the registration request., Singh [0066]).  
Regarding claim 10, Singh teaches a method according to claim 1, further comprising the step of identifying the second network slice in response to identifying a lack of suitability of the first network to process the network communication (In a process example of FIG. 5, it is assumed that the initial AMF 104_1 confirms that the initial AMF 104_1 itself does not have the capability for serving the UE 101 in step S504. Under this premise, an AMF re-allocation procedure is triggered for execution, Singh [0055]).  
Regarding claim 11, Singh teaches a method according to claim 1, wherein the network communication would cause, if processed by the first network slice, or does cause, the first network slice to become unsuitable for processing the network communication (the initial AMF 104_1 transmits an interface connection release message and the information regarding the target AMF 104_2 to an access node in the (R)AN 102 such that the access node in the (R)AN 102 is triggered to transmit the registration request sent by the UE 101 including the slice selection information to the target AMF, Singh [0057]).
Regarding claim 17, Singh teaches a method according to claim 1, wherein the telecommunications network is a mobile cellular network (e.g. 5G network of Singh Fig. 1).  
Regarding claim 19, Singh teaches a telecommunications network for managing allocation of a User Equipment (UE) to a network slice (System of Fig. 1), the telecommunication network comprising: 
a first network slice and a second network slice (e.g. slice suitable for processing URLLC and/or slice suitable for processing mIoT of Table 1, [0040]), the UE being allocated to the first network slice for processing a network communication from the UE (UE 101 transmits a registration request and access node parameters to the (R)AN 102, and the registration request includes slice selection information, [0038]);
a processor, provided upstream of the UE, monitoring a suitability of the first network slice to process the network communication (the initial AMF 104_1 determines whether having capability for serving the UE 101 in step S504, [0054]) and for identifying a second network slice that is suitable for processing the network communication (NRF 112 processes parameters in the registration request, and determines at least one candidate network function associated with at least one candidate network slice according to the NSSAI and the other registration information in the registration request, [0058]);
a controller, provide upstream of the UE, for registering the UE with the second network slice prior to registering the UE with the first network slice ((R)AN 102 establishes the N2 interface connection with the target AMF 104_2, and transmits the registration request of the UE 101 to the target AMF 104_2, [0057]) in response to identifying a lack of suitability of the first network slice to process the network communication (the initial AMF 104_1 determines that the initial AMF 104_1 itself does not have the capability for serving the UE 101, [0056]).  

Regarding claim 20, Singh teaches a telecommunications network according to claim 19, wherein the processor and the controller are arranged in a core of the telecommunications network (e.g. AMF of Sing Fig. 1).  
Regarding claim 21, Singh teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor associated with a telecommunications network, causes the telecommunication network to perform the method according to perform the method according to claim 1 (For example, the network controller 1100 may receive a registration request R1 of a UE from the access point 1200 via the transceiver 1101. The processor 1102 is configured to execute the user equipment registration method disclosed according to FIG. 9 or FIG. 10 and/or related functions in all or part of foregoing embodiments, Singh [0077]).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20180227871 A1) in view of Yang et al. (US 20190372837 A1).
Regarding claim 3, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the first network slice is suitable to process the network communication if it has, or will have, sufficient excess available processing resources to process the network communication.
In an analogous art, Yang teaches wherein the first network slice is suitable to process the network communication if it has, or will have, sufficient excess available processing resources to process the network communication (In provisioning (at 440) the resources, cSON management device 140 may select, based access requirements associated with the obtained (at 420) profile, a particular network slice that is mapped to a target SLA that meets or exceed requirements of UE 120 or services requested by UE 120, Yang [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
Regarding claim 5, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the first network slice is suitable to process the network communication if the first network slice has, or will have, a number of concurrent users that is below a threshold.
In an analogous art, Yang teaches wherein the first network slice is suitable to process the network communication if the first network slice has, or will have, a number of concurrent users that is below a threshold (In provisioning (at 440) the resources, cSON management device 140 may select, based access requirements associated with the obtained (at 420) profile, a particular network slice that is mapped to a target SLA that meets or exceed requirements of UE 120 or services requested by UE 120, Yang [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
  
Regarding claim 6, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the first network slice is suitable to process the network communication if the network performance of the first network slice is, or will be, beyond a threshold.
In an analogous art, Yang teaches wherein the first network slice is suitable to process the network communication if the network performance of the first network slice is, or will be, beyond a threshold (The determination may be based on monitoring, and specifically, based on whether the monitored parameters deviate, by some threshold amount, from expected parameters of the target SLA, Yang [0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
Regarding claim 9, Singh teaches a method according to claim 1.
However, Singh does not teach wherein identifying a lack of suitability of the first network to process the network communication triggers the first network slice to reconfigure.
In an analogous art, Yang teaches wherein identifying a lack of suitability of the first network to process the network communication triggers the first network slice to reconfigure (if it is determined that core cloud 115 is not providing the sufficient level of service (460—No), then process 400 may proceed to block 475. In other words, if core cloud 115 is unable to provide, and/or is for some reason not providing the sufficient level of service, then resources of edge cloud 110 may alternatively, or additionally, be provisioned in order to provide the sufficient level of service, Yang [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
 
Regarding claim 14, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the network performance of the second network slice is no worse than the network performance of the first network slice, when the first network slice is suitable for processing the network communication.
In an analogous art, Yang teaches wherein the network performance of the second network slice is no worse than the network performance of the first network slice, when the first network slice is suitable for processing the network communication (Based on the monitoring (at 490), process 400 may determine (at 495) whether the provisioned resources of edge cloud 115 provide UE 120 with a sufficient level of service for instance, whether access by UE 120 via the provisioned resources of core cloud 115 meets or exceeds requirements of the target SLA for URLLC. If a sufficient level of service is determined (at 495—Yes) to be provided by the current provisioning of edge cloud 110 resources, the process may continue to monitor (at 490) the provisioned resources of edge cloud 110 until the session or service access ends, Yang [0049]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.
  Regarding claim 16, Singh teaches a method according to claim 1.
However, Singh does not teach wherein identifying the second network slice further comprises the steps of: measuring network performance of the second network slice (Process 400 may also include monitoring.
 In an analogous art, Yang teaches wherein identifying the second network slice further comprises the steps of: measuring network performance of the second network slice (Process 400 may also include monitoring (at 490) the provisioned resources of edge cloud 110. For instance, mSON management device 130 may monitor latency, packet loss, bandwidth, and other performance parameters of the provisioned resources, Yang [0048]); and assessing whether the network performance surpasses a threshold (Based on the monitoring (at 490), process 400 may determine (at 495) whether the provisioned resources of edge cloud 115 provide UE 120 with a sufficient level of service, for instance, whether access by UE 120 via the provisioned resources of core cloud 115 meets or exceeds requirements of the target SLA for URLL, Yang [0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice tracking of Yang to provide a device, a method and a system wherein CN slice functions can be designed and operated in a more intelligent, dynamic, and flexible manner as suggested.

4.	Claims 7-8  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Vrzic (US 20170086118 A1).
Regarding claim 7, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified.  
In an analogous art, Vrzic teaches wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified (Such a slice reselection may be temporary, until a new slice is created or existing slices are reconfigured, [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the reselection of Vrzic to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.
Regarding claim 8, Singh as modified by Vrzic teaches a method according to claim 7, wherein the reconfiguration is a: re-starting; scaling; closing; and/or opening of the first network slice (Slice management events include the addition (instantiation), deletion, and modification of a slice, Vrzic [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the reselection of Vrzic to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.
Regarding claim 22, Singh teaches the telecommunications network of claim 19.
However, Singh does not teach wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified.
In an analogous art, Vrzic teaches wherein the first network slice is suitable to process the network communication if an absence of any ongoing and/or future reconfiguration of the first network slice is identified (Such a slice reselection may be temporary, until a new slice is created or existing slices are reconfigured, [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the reselection of Vrzic to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Bischinger et al. (US 20190021125 A11).
Regarding claim 12, Singh teaches a method according to claim 1, further comprising the steps of: continuing to monitor the suitability of the first network slice to process the network communication after the UE has been registered to the second network slice (the initial AMF 104_1 determines whether having capability for serving the UE 101 in step S504, [0054]).
However, Singh does not teach in response to identifying that the first network slice is suitable to process the network communication, unregistering the UE from the second network slice and subsequently registering the UE with the first network slice.  
In an analogous art, Bischinger teaches in response to identifying that the first network slice is suitable to process the network communication, unregistering the UE from the second network slice and subsequently registering the UE with the first network slice (If the UE 511 is allocated to another slice, the network entity I 512 repeats the registration process in the direction of the allocated slice (and the network entity II therein) and, if successful, the UE 511 is deregistered from the default slice 501, [0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the reselection of Bischinger to provide a device, a method and a system for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection as suggested.

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Samdanis et al. (US 20210153077 A1).
Regarding claim 13, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the second network slice has substantially the same configuration as the first network slice, when the first network slice is suitable for processing the network communication.  
In an analogous art, Samdanis teaches wherein the second network slice has substantially the same configuration as the first network slice, when the first network slice is suitable for processing the network communication (Embodiments of this invention also consider two different ways of sharing resources allocated for network slices; one considering dedicated resources and a second wherein network resources are pooled and shared equally among all participant MNVOs and vertical market parties, [0035]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the reselection of Samdanis to provide a device, a method and a system to facilitate on-demand network sharing enabling a centralized management entity, i.e. a capacity broker, to perform resource allocation for elastic best effort services as suggested.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Zhang et al. (US 20180352501 A1).
Regarding claim 15, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the first network slice is a network slice that is preferred by the telecommunications network over the second network slice for processing the network communication, when the first network slice is suitable for handling the network communication.  
In an analogous art, Zhang teaches wherein the first network slice is a network slice that is preferred by the telecommunications network over the second network slice for processing the network communication, when the first network slice is suitable for handling the network communication (The response message may include a required or preferred slice ID and/or type, an associated condition, e.g. RAT, service time, location of the required or preferred slice, network slice sponsor information and associated condition (e.g. service time, location) of the sponsor, a list of IDs of UEs allowed to access the required or preferred network slice, [0080]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice of Zhang to provide a device, a method and a system for managing network resources by selecting the slice used to support a user equipment, in a process referred to as slice handover or slice reselection as suggested.

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Bernardos et al. (US 20200228968 A1).
Regarding claim 18, Singh teaches a method according to claim 1.
However, Singh does not teach wherein the telecommunications network is a fixed-line network.
In an analogous art, Bernardos teaches wherein the telecommunications network is a fixed-line network (the communications system 100 may include … a public switched telephone network (PSTN) … a fixed or mobile subscriber unit, Bernardos [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the slice selection of Singh with the slice of Bernardos to provide a device, a method and a system for managing network resources by selecting the slice used to support a user equipment, in a process referred to as slice handover or slice reselection as suggested.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shih et al. (US 11240720 B2) discloses a user equipment (UE) includes a processor configured to execute computer-executable instructions to: determine whether a required network slice/service of the UE is supported by a network node; perform at least one of a plurality of mobility management procedures, when the required network slice/service of the UE is not supported by the network node; where the plurality of mobility management procedures includes: selecting another master node (MN), or intra-MN handover or inter-MN handover to another MN; selecting or reselecting a secondary node (SN), intra-SN handover to another SN, modifying an existing SN, or adding a new SN; changing the UE's anchor node to a target new radio (NR) next generation node B (gNB) or a target evolved long term evolution (eLTE) evolved node B (eNB).
Watfa et al. (US 20190223093 A1) discloses that a WTRU (102) may receive updated assistance information for network slice selection and/or reselection (410). The WTRU may apply local policies to determine when to use the updated assistance information to access a network slice (440). The WTRU may determine whether to contact an existing network slice function (470) or a new network slice function (460) to establish a connection to a network slice. Based on the determination, the WTRU may transmit different information to the network. The network slice selection and/or reselection may be initiated by a WTRU or by a network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646